Citation Nr: 1623172	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  14-09 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a respiratory disorder, characterized by shortness of breath.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from July 1970 to January 1972.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which, in pertinent part, granted service connection for PTSD assigning an initial rating of 50 percent, effective September 26, 2012, and denied service connection for tinnitus and shortness of breath.  

The Board remanded this case so that a Board hearing could be scheduled in June 2014.  In March 2015, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO.

The issues of entitlement to an initial rating higher than 50 percent for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In March 2015, the Veteran submitted testimony on record at the Board hearing that he wished to withdraw his appeal with respect to his service connection claim for a respiratory disorder characterized by shortness of breath.

2.  The Veteran's tinnitus is of service origin.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to service connection for a respiratory disorder characterized by shortness of breath have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Issue

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Further, a substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b). 

A governing regulation provides that all withdrawal of appeals must be in writing (or on the record at a hearing). 38 C.F.R. § 20.204(b).  In particular, an appeal withdrawal should be filed with the agency of original jurisdiction (hereinafter "AOJ") until the appellant or representative filing the withdrawal receives notice that the appeal has been transferred to the Board. 38 C.F.R. § 20.204(b)(2).  

The withdrawal statement also must include the name of the veteran, applicable VA file number, and a statement that the appeal is withdrawn.  38 C.F.R. § 20.204(b)(1).

In March 2015, the Veteran submitted testimony on record at the Board hearing that he wanted to withdraw his appeal with respect to his service connection claim for a respiratory disorder characterized by shortness of breath.  Therefore, the Veteran has satisfied the requirements of 38 C.F.R. § 20.204(b) in withdrawing his appeal with respect to the issue of service connection for a respiratory disorder characterized by shortness of breath.  

Because the Veteran has withdrawn his appeal with respect to this issue, there remain no allegations of error of fact or law for appellate consideration on this issue enumerated above, and the Board does not have further jurisdiction.

II.  Service Connection for Tinnitus

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran seeks service connection for tinnitus related to acoustic trauma in service.

At the outset, the Board notes that the Veteran was a cook in the U.S. Army, but has stated that he never actually worked as a cook and was shipped to Vietnam where he was exposed to acoustic trauma from loud explosions during attacks.  See, e.g., VA-Form 9 dated March 2014.  His personnel records confirm that he served in Vietnam from March 1971 to January 1972.  He was granted service connection for PTSD due to military sexual trauma.  However, on the July 2013 VA examination that formed the basis for the grant, the examiner noted combat stress as part of the diagnosis and reported the Veteran's assertions of exposure to enemy attacks in Vietnam.  The Veteran is competent to make such assertions as to his duties in service and there is no reason shown to doubt his credibility in this regard.  Also, the Veteran's assertions are consistent with his personnel records.  Thus, exposure to acoustic trauma in service is conceded.

Tinnitus has been variously defined.  It is "a sensation of noise (as a ringing or roaring) that is caused by a bodily condition (as wax in the ear or a perforated tympanic membrane"). Butts v. Brown, 5 Vet. App. 532, 540 (1993).  It is a noise in the ears, such as ringing, buzzing, roaring, or clicking. YT v. Brown, 9 Vet. App. 195, 196 (1996).  It is a ringing, buzzing noise in the ears. Kelly v. Brown, 7 Vet. App. 471, 472 (1995).  "Tinnitus can be caused by a number of conditions, including injuries, acute diseases, and drug reactions [but] disablement from tinnitus does not depend on its origin." 59 Fed. Reg. 17,297 (April 12, 1994).

The Veteran's service treatment records are negative for any findings of tinnitus.  

The Veteran submitted testimony during the Board hearing in March 2015 and on statements in March 2014 with his substantive appeal that he experienced tinnitus since his military service.  On VA examination in July 2013, however, the examiner determined that the Veteran's tinnitus was not related to service because of the absence of complaints of tinnitus in service.  The further noted that the Veteran's tinnitus was related to hearing loss, which was not related to military service because of the lack of complaints of hearing loss in service and the remoteness of complaints (40 years after discharge).  

After a careful review of the evidence of record, the Board finds that the Veteran suffers from a tinnitus disability related to his military service.  In making this determination, the Board notes the Veteran's assertions during his Board hearing and on written statements in March 2014 that he noticed tinnitus since service.  Tinnitus is found to be capable of lay observation, and thus his statements constitute competent evidence.  The United States Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In Charles v. Principi, 16 Vet. App. 370, 374-375 (2002), the Court specifically held that tinnitus is a condition which is capable of lay observation.  See also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires medical evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The Veteran's statements with respect to his tinnitus are considered competent.  The Board must now consider the credibility of such evidence.  The Veteran has submitted consistent statements on medical records, during his written statement, and at his Board hearing regarding the onset of his tinnitus.  Thus, the Board will accept the Veteran's statements regarding experiencing tinnitus since service as credible, as they are consistent with his exposure to acoustic trauma in service.  While tinnitus apparently was not a significant problem for the Veteran until after service, nonetheless, the Veteran's lay statements with respect to his complaints of tinnitus are deemed credible and provide probative evidence of chronic symptomatology for many years after service.  See Savage v. Gober, 10 Vet. App. 488 (1997).   

Regarding the medical evidence of record, the VA examiner in July 2013 did not give any weight to the Veteran's subjective complaints of tinnitus since service, and only noted that there was no record of complaints in service.  The examiner's statements lack probative value, as the examiner did not account for the Veteran's competent and credible statements that he experienced tinnitus since service.  

There are no other medical opinions of record addressing the etiology of the tinnitus.

In weighing the conceded exposure to acoustic trauma in service, the medical evidence suggesting a relationship between the Veteran's tinnitus and his service, and the statements from the Veteran regarding chronic symptomatology for many years after service, the Board finds that the evidence is relatively equally-balanced in terms of whether he has tinnitus related to his military service, and will resolve this reasonable doubt in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  Therefore, entitlement to service connection for tinnitus is warranted.

The Veteran's service connection claim for tinnitus has been considered with respect to VA's duty to notify and assist.  Given the favorable outcome noted above, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 


ORDER

The appeal of service connection for a respiratory disorder characterized by shortness of breath is dismissed.

Entitlement to service connection for tinnitus is granted.



REMAND

The Veteran was last evaluated for his PTSD in July 2013.  Since that time, evidence indicates that the severity of his PTSD might have worsened.  At the time of the July 2013 examination the Veteran was not noted to be suicidal.  However, at the March 2015 Board hearing, he stated that he would sometimes feel suicidal while driving.  As the record indicates a potential worsening of the Veteran's PTSD since he was last evaluated in July 2013 for compensation and pension purposes, additional examination is warranted to assess the present severity of the PTSD.

The Veteran raised the issue of entitlement to a total disability rating based on individual unemployability (TDIU) at the March 2015 Board hearing.  See March 2015 Board hearing transcript, pp. 7-8.  This matter should be addressed during the PTSD examination, as well, as it has been raised on a derivative basis pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any recent treatment records from the Jesse Brown VAMC dated from March 2014 to present, and the Orland Park Medical Center, dated from 2012 to present, pertaining to the Veteran's PTSD.  Then associate an electronic copy of these records with the Veteran's VBMS folder.

2.  Ask the Veteran to identify any additional outstanding medical evidence pertinent to his claim.  If the Veteran complies with the RO's requests, make efforts to obtain any relevant records identified.

3.  Send the Veteran a notice letter addressing the criteria for a claim for a total disability rating based on individual unemployability due to service-connected disability.

4.  Then schedule the Veteran for a VA psychiatric examination to determine the current severity of his PTSD.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail. It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected PTSD, in accordance with the rating criteria specified at 38 C.F.R. § 4.130 , Diagnostic Code 9411.  The examiner should assign a Global Assessment of Functioning (GAF) score and explain the basis for this finding. 

The VA examiner is requested to provide an opinion as to the functional (both social and occupational) impairment due to the Veteran's service-connected PTSD, both alone and in combination with other service-connected disability.  In providing the requested determination, the examiner must consider the degree of interference with ordinary activities, including capacity for employment, caused solely by the Veteran's service-connected disabilities, as distinguished from any nonservice-connected disability.  The requested opinion must also take into consideration the relevant employment history and educational history, or lack thereof.

If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the severity of the disability at issue or because of some other reason. 
 
5.  Then review the claims file.  If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).
 
6.  Thereafter, readjudicate the claim for increased rating for PTSD and adjudicate the claim for a TDIU, in light of all additional evidence received since the last SOC in March 2014.  If either of the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


